Citation Nr: 0002857	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right and/or left 
ankle disorder.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to service connection for anal fissures.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Roanoke, Virginia.  A hearing was held in May 
1999, in Roanoke, Virginia before the undersigned Board 
member.

The issue of entitlement to service connection for various 
conditions claimed to be secondary to Agent Orange exposure, 
raised by the appellant in a letter to the RO in January 
1998, has not been adjudicated by the RO.  Accordingly, this 
issue is not in appellate status, and is referred to the RO 
for appropriate action.  The claims of service connection for 
anal fissures and hemorrhoids will be addressed in part in a 
remand which follows this decision.  


FINDINGS OF FACT

1. The veteran did not engage in combat, and PTSD is not 
diagnosed.  

2.  A psychiatric disorder was not manifested in service, and 
there is no competent evidence relating the veteran's current 
anxiety disorder to service.

3.  The veteran is not shown to currently have a right ankle 
disability.

4.  There is no competent (medical) evidence linking any 
current left ankle disability to the veteran's active 
service.

5.  It is not shown by competent evidence that the veteran's 
colon polyps are related to service.

6.  The veteran was treated for hemorrhoids (which may have 
been chronic and recurring in nature) in service; the 
evidence is unclear regarding whether the veteran has current 
hemorrhoid and/or anal fissure disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, is not well-
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).

2.  The claim of entitlement to service connection for a left 
and/or right ankle condition is not well-grounded.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The claim of entitlement to service connection for colon 
polyps is not well-grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).

4.  The claims of entitlement to service connection for 
hemorrhoids and/or anal fissures are well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now suffers from PTSD, disorders 
of both ankles, and colon polyps, and that these conditions 
were caused by, or are the result of, his military service.  
In the alternative, he claims that these disabilities began 
while he was in service and have continued to the present.  

Per 38 U.S.C.A. §§ 1110, 1131, compensation will be provided 
if it is shown that the veteran suffers from a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, per 
38 C.F.R. § 3.310, a disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered as part of the original disability.

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For a of service 
connection to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Id at 92-93.  For some factual issues, 
such as the occurrence of an injury, competent lay evidence 
may be sufficient.  However, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Id. at 
93.  Lay evidence is also acceptable to show the incurrence 
in service if the veteran was engaged in combat and if the 
evidence is consistent with the circumstances, conditions and 
hardships of such service, even though there is no official 
record of such incurrence.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Moreover, if a claim is not well-grounded, the Secretary no 
longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993). 

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

I.  PTSD

In addition to the service connection requirements listed 
above, in order to establish service connection for PTSD, 
there must be:

(1)  objective medical evidence showing a 
diagnosis of, or symptomatology 
consistent with, the condition;

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  an evidentiary link between the 
claimed inservice stressor and the 
current PTSD symptomatology.  

Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95; 38 C.F.R. § 3.304 (1999).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

There is no evidence that the veteran served in combat, and 
his service medical records do not show that a psychiatric 
disorder was manifested in service. 

In conjunction with his claim, the veteran underwent a VA 
psychiatric examination in August 1997.  During the interview 
portion of the examination, the veteran stated that his 
stressful events in service were rocket and small arms fire, 
along with being in a truck that was fired upon.  The 
examiner determined that the veteran was not suffering from 
PTSD, but from an "anxiety disorder not otherwise specified 
with depressive features".  Said condition was not 
etiologically linked to the veteran's military service or any 
incident therein.  

The medical records in the file do not show that the veteran 
has PTSD.  Inasmuch as there is no current diagnosis of PTSD, 
the claim of service connection for such disorder is not well 
grounded. 

Regarding a psychiatric disability other than PTSD, the Board 
notes that the veteran has a psychiatric condition which was 
recently diagnosed as an anxiety disorder.  Such disorder was 
not manifested in service, and there is no competent 
(medical) evidence relating it to service.  In the absence of 
competent evidence of a nexus between any current psychiatric 
disorder and service, the claim for service connection for a 
psychiatric disorder, insofar as it pertains to disorders 
other than PTSD, likewise is not well grounded, and must be 
denied. 

II.  Left and Right Ankles

On VA general medical examination in August 1997, the 
examiner wrote:

MUSCULOSKELETAL SYSTEM: . . . He cannot 
walk on his heels, toes, or outside of 
his feet because "it is too painful."  

Right foot has no swelling, no pain and 
no tenderness.

Left foot appears to have a slight 
swelling on the lateral aspect.  He wears 
a lace-up brace on his left ankle.  He 
has no deformity.  He is tender laterally 
on the left foot as stated above.

Right ankle has no swelling, no 
deformity, no tenderness and no crepitus.  
He dorsiflexes right ankle zero to 12 
degrees with no pain.  He plantarflexes 
the right ankle zero to 55 degrees with 
no pain.

Left ankle has swelling laterally.  There 
is no deformity.  He is tender laterally, 
no crepitus.  He dorsiflexes left ankle 
zero to 15 degrees with pain.  He 
plantarflexes left ankle zero to 60 
degrees with pain.

Arthritis was not shown on x-ray.  The examiner noted that 
the veteran had degenerative joint disease of both ankles by 
history.  

The veteran's service medical records show that prior to his 
entrance into the US Army, he experienced swelling in both 
ankles.  They show a single complaint of and treatment for a 
right ankle condition in service.  From October 1969 until 
the veteran was discharged from service in April 1971, the 
record is silent as to any other problems or disabilities 
affecting either ankle.  Upon his discharge from service in 
April 1971, no disability of either ankle was noted.  Based 
on the evidence before it, the Board must conclude that a 
disability of either ankle did not exist while the veteran 
was in service.

With respect to the claimed right ankle condition, the record 
does not confirm the presence of a right ankle disability.  
Hence, the Board finds that the veteran has not presented a 
well-grounded claim. Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  

Concerning the left ankle disability, competent (medical) 
evidence has not been submitted demonstrating that this 
claimed condition is related to the veteran's military 
service.  Mere contentions of the appellant, no matter how 
well-meaning, without supporting medical evidence that 
etiologically relates the left ankle disability with the 
veteran's service do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
During the course of this appeal, the veteran has submitted 
numerous medical records that he contends support his claim.  
However, none of the doctors that have treated the veteran 
for his complaints of pain and discomfort of both ankles have 
attributed those manifestations/symptoms to his military 
service.  Hence, the Board is left only with the assertions 
by the veteran in writing and in hearing testimony.  As was 
previously indicated, such unsupported lay statements are 
insufficient to establish a nexus between current disability 
and service. 

III.  Colon Polyps

The veteran's service medical records do not show findings 
of, or treatment for, colon polyps.  Therefore, the Board 
must conclude that they did not exist while he was in 
service.  To support his contentions, the veteran has 
proffered written statements and testimony.  In his testimony 
before a Member of the Board, he claimed that his colon 
polyps were caused by his military service.  He did not 
elaborate on this, nor did he offer any medical evidence in 
support of his statement.  The written statements provided by 
the veteran reiterate his testimony, but are not supported by 
any medical evidence linking colon polyps to his military 
service.

Numerous medical records have been submitted by the veteran 
in support of his claim.  While these documents do indicate 
that the veteran has had a number of colon polyps in the 
1980's and 1990's, they do not link the formation of said 
polyps with the veteran's military service.  The Board also 
notes that when the veteran was examined by a VA doctor in 
August 1997, the VA doctor did not relate the colon polyps to 
the veteran's military service.  Hence, the Board is left 
only with the assertions made by the veteran.  Lay 
statements, unsupported by medical evidence, are insufficient 
to establish nexus between current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the claim of entitlement to service connection for colon 
polyps is not well-grounded, and must be denied.  

                                           IV.  Hemorrhoids 
and Anal Fissures

One way of establishing a well grounded claim of service 
connection is by showing that a chronic disorder (disease) 
was first manifested/diagnosed in service and has persisted 
to the present.  Here, the veteran had hemorrhoids in 
service.  If the hemorrhoids represented a chronic disability 
which has persisted to the present, he has a well grounded 
claim of service connection.  If anal fissures are secondary 
to hemorrhoids that developed in service, a claim of service 
connection for anal fissures likewise is well grounded.  
Hence, these claims are plausible and, consequently, well 
grounded.


ORDER

1.  Service connection for a psychiatric condition, to 
include PTSD, is denied.

2.  Service connection for a right and/or left ankle disorder 
is denied.

3.  Service connection for colon polyps is denied. 

4.  The claims of service connection for hemorrhoids and anal 
fissures are well-grounded; to that extent the appeals 
pertaining to those disabilities are granted.


REMAND

During his active service, the veteran received treatment for 
internal hemorrhoids.  He now requests service connection for 
hemorrhoids and anal fissures.  In conjunction with his 
claim, a VA general medical examination was accomplished in 
August 1997.  It was reported that the veteran's anal area 
was tender but that no hemorrhoids were noted.  In testimony 
before a Member of the Board in May 1999,  the veteran 
claimed that the rectal examination was inadequate and 
incomplete.  He requested another examination.  He submitted 
private medical records showing treatment for 
gastrointestinal/anal functions.  

After reviewing the available records, the Board agrees with 
the veteran that the VA examination reports are inadequate 
for the determinations to be made in this appeal.  Although 
the examiner noted that the veteran was not suffering from 
hemorrhoids, the examiner was not specific as to whether he 
was referring to internal or external hemorrhoids.  There is 
no indication in the report whether the veteran has anal 
fissures. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
proctology examination to determine 
whether he has hemorrhoids and/or anal 
fissures.  The claims file and a copy of 
this remand should be provided to the 
examiner for review in conjunction with 
the examination.  The examination should 
include any diagnostic tests or 
procedures that are deemed necessary for 
an accurate assessment. The examiner 
should provide a diagnosis for any 
pathology found.  The examiner should 
also opine whether any current 
hemorrhoids or anal fissures are related 
to the hemorrhoids the veteran had 
treated in service and , if so, what is 
the nature of the relationship.  

2.  The RO should then review the claims 
file to ensure that all of the above 
requested development is completed.  If 
it is not, the RO should implement 
corrective procedures.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the claims remain denied, the veteran and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time to respond.  Thereafter, the claim 
should be returned to the Board for further consideration.  
No action is required of the veteran until he is contacted by 
the RO.  The purpose of this REMAND is to obtain clarifying 
medical evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 


